DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.

Response to Amendment

The objections to the Drawings as presented in the Office Action mailed 2/282/2022 have been withdrawn based on the amendment filed 6/10/2022.
The rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as presented in the office action mailed 2/28/2022 have been withdrawn based on the amendments.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2011/0051397) in view of Park et al. (KR 20160076346; please see the translation attached to the Office Action mailed 2/28/2022 for reference to pages).
With regards to Claim 1, Bae et al. discloses a light source module, comprising a substrate [210] (see paragraphs 62 and 63 and Figures 7, 11, and 25), at least one light-emitting element [220] (see paragraph 60 and Figures 7, 11, and 25), an optical adhesive layer [230] (see paragraph 73 and Figures 7, 11, and 25) and a reflective structure [232] (see paragraph 104 and Figures 7 and 11), wherein: the at least one light-emitting element [220] is disposed on the substrate [210] (see paragraph 61 and Figures 7, 11, and 25); the optical adhesive layer [230] is disposed on the substrate [210] and covers the at least one light-emitting element [220] (see paragraph 61 and Figures 7, 11, and 25); and the reflective structure [232] is disposed in the optical adhesive layer [230] and located above the at least one light-emitting element [220] (see paragraphs 121 and 103 and Figures 7 and 11), wherein the light source module further comprises a reflective layer [240] disposed on the substrate [210] (see paragraph 68 and Figures 7 and 11), wherein the reflective layer [240] has a plurality of through holes (comprising the holes into which light-emitting elements [220] are inserted, see paragraph 79 and Figures 4, 7, and 11) extending from a side facing the substrate [210] to a side away from the substrate [210], each of the at least one light-emitting element [220] is disposed in one of the through holes and is directly disposed on the substrate [210] (see paragraphs 102 and 79 and Figures 4, 7, and 11).
Bae et al. does not disclose the substrate is exposed by the other through holes.
Park et al. teaches a reflective layer [120] disposed on the substrate [110,190] (see top of page 5 and Figures 2 and 3), wherein the reflective layer [120] has a plurality of through holes (comprising the openings into which the light-emitting elements [130] are disposed and the openings [122a,122b,122c], see middle of page 5 and Figures 2 and 3) extending from a side facing the substrate [110,190] to a side away from the substrate [110,190] (see middle of page 5 and Figure 3; the holes are substantially through holes extending from a side facing the substrate [110,190] to a side away from the substrate [110,190]), each of the at least one light emitting element [130] is disposed in one of the through holes [122a,122b,122c] and is directly disposed on the substrate [110,190] (see top half of page 5 and Figures 2 and 3), and the substrate [110,190] is exposed by the other through holes [122a,122b,122c] (see top half of page 5 and Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective layer of Bae et al. to include the substrate is exposed by the other through holes as taught by Park et al.  One would have been motivated to do so in order to improve color uniformity (see Park et al. middle of page 5).

With regards to Claim 5, Bae et al. and Park et al. disclose the light source module as discussed above with regards to Claim 1.
Bae et al. further discloses the optical adhesive layer [230] has a first surface (comprising a surface of optical adhesive layer [230] nearest the layer [240], see Figure 11) and a second surface (comprising the surface of the optical adhesive layer [230] most distal the layer [240] and substantially opposite the first layer, see Figure 11) opposite to each other (see Figure 11), the first surface faces the substrate [210] (see Figure 11), the second surface is away from the substrate [210] (see Figure 11), and there is a distance between the reflective structure [232] and the second surface (see paragraph 121 and Figure 11).

With regards to Claim 6, Bae et al. and Park et al. disclose the light source module as discussed above with regards to Claim 1.
Bae et al. further discloses the optical adhesive layer [230] has a first surface (comprising a surface of optical adhesive layer [230] nearest the layer [240], see Figure 7) and a second surface (comprising the surface of the optical adhesive layer [230] most distal the layer [240] and substantially opposite the first layer, see Figure 7) and opposite to each other (see Figure 7), the first surface faces the substrate [210] (see Figure 7), the second surface is away from the substrate [210] (see Figure 7), and the reflective structure [232] is exposed on the second surface (see paragraph 103 and Figure 7).

With regards to Claim 7, Bae et al. and Park et al. disclose the light source module as discussed above with regards to Claim 1.
Bae et al. further discloses the reflective structure [232] is a transflective structure or a total reflective structure (see paragraph 106).

With regards to Claim 11, Bae et al. discloses the light source module as discussed above with regards to Claim 1.
Bae et al. further discloses the reflective structure [232] has a third surface and fourth surface opposite to each other, the third surface faces the substrate, the fourth surface is away from the substrate, a shape of the third surface comprises a flat shape, a conical shape, a spherical shape, a truncated conical shape, a sawtooth shape or a concave-convex shape, and the fourth surface is a flat surface (see paragraphs 150-151 and Figures 11, 18, and 19).

With regards to Claim 12, Bae et al. discloses a display device, comprising a light source module [200] and a display panel [100] (see paragraphs 43 and 9 and Figure 2), wherein: the light source module [200] comprises a substrate [210] (see paragraphs 62 and 63 and Figures 7, 11, and 25), at least one light-emitting element [220] (see paragraph 60 and Figures 7, 11, and 25), an optical adhesive layer [230] (see paragraph 73 and Figures 7, 11, and 25) and a reflective structure [232] (see paragraph 104 and Figures 7 and 11), wherein: the at least one light-emitting element [220] is disposed on the substrate [210] (see paragraph 61 and Figures 7, 11, and 25); the optical adhesive layer [230] is disposed on the substrate [210] and covers the at least one light-emitting element [220] (see paragraph 61 and Figures 7, 11, and 25); and the reflective structure [232] is disposed in the optical adhesive layer [230] and located above the at least one light-emitting element [220] (see paragraphs 121 and 103 and Figures 7 and 11), the display panel [100] is disposed on a light emitting side of the light source module [100] (see paragraph 43 and Figure 2), wherein the light source module [200] further comprises a reflective layer [240] disposed on the substrate [210] (see paragraph 68 and Figures 7 and 11), wherein the reflective layer [240] has a plurality of through holes (comprising the holes into which light-emitting elements [220] are inserted, see paragraph 79 and Figures 4, 7, and 11) extending from a side facing the substrate [210] to a side away from the substrate [210], each of the at least one light-emitting element [220] is disposed in one of the through holes and is directly disposed on the substrate [210] (see paragraphs 102 and 79 and Figures 4, 7, and 11).
Bae et al. does not disclose the substrate is exposed by the other through holes.
Park et al. teaches a reflective layer [120] disposed on the substrate [110,190] (see top of page 5 and Figures 2 and 3), wherein the reflective layer [120] has a plurality of through holes (comprising the openings into which the light-emitting elements [130] are disposed and the openings [122a,122b,122c], see middle of page 5 and Figures 2 and 3) extending from a side facing the substrate [110,190] to a side away from the substrate [110,190] (see middle of page 5 and Figure 3; the holes are substantially through holes extending from a side facing the substrate [110,190] to a side away from the substrate [110,190]), each of the at least one light emitting element [130] is disposed in one of the through holes [122a,122b,122c] and is directly disposed on the substrate [110,190] (see top half of page 5 and Figures 2 and 3), and the substrate [110,190] is exposed by the other through holes [122a,122b,122c] (see top half of page 5 and Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective layer of Bae et al. to include the substrate is exposed by the other through holes as taught by Park et al.  One would have been motivated to do so in order to improve color uniformity (see Park et al. middle of page 5).

Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Bae et al. does not disclose each of the at least one light-emitting element is disposed in one of the through holes and is directly disposed on the substrate, and the substrate is exposed by the other through holes of amended Claims 1 and 12, the examiner directs the applicant to the above rejection of Claims 1 and 12.  While Bae et al. does not disclose each of these features, Park et al. teaches a reflective layer [120] disposed on the substrate [110,190] (see Park et al. top of page 5 and Figures 2 and 3), wherein the reflective layer [120] has a plurality of through holes (comprising the openings into which the light-emitting elements [130] are disposed and the openings [122a,122b,122c], see Park et al. middle of page 5 and Figures 2 and 3) extending from a side facing the substrate [110,190] to a side away from the substrate [110,190] (see Park et al. middle of page 5 and Figure 3; the holes are substantially through holes extending from a side facing the substrate [110,190] to a side away from the substrate [110,190]), each of the at least one light emitting element [130] is disposed in one of the through holes [122a,122b,122c] and is directly disposed on the substrate [110,190] (see Park et al. top half of page 5 and Figures 2 and 3), and the substrate [110,190] is exposed by the other through holes [122a,122b,122c] (see Park et al. top half of page 5 and Figures 2 and 3).  Therefore, the combination of Bae et al. and Park et al. does disclose at least these limitations of amended Claims 1 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875